Citation Nr: 0937724	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  06-23 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a chronic left jaw 
disability.

2.  Entitlement to service connection for chronic allergic 
rhinitis.

3.  Entitlement to an initial compensable rating for 
recurrent urinary tract infections with pyelonephritis.

4.  Entitlement to an initial compensable rating for migraine 
headaches.

5.  Entitlement to an initial rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 2002 to December 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which granted, in pertinent part, the 
Veteran's claims of service connection for PTSD and assigned 
a 30 percent rating effective December 10, 2004, for 
recurrent urinary tract infections with pyelonephritis, 
assigning a zero percent rating effective December 10, 2004, 
and for migraine headaches, assigning a zero percent rating 
effective December 10, 2004.  The RO also denied the 
Veteran's claims of service connection for a chronic left jaw 
disability and for chronic allergic rhinitis.

In statements on a January 2006 VA Form 21-4138, the Veteran 
indicated an intent to file a TDIU claim.  The Veteran's 
formal TDIU claim was date-stamped as received by the RO on 
May 25, 2006.  To date, however, the RO has not adjudicated 
this claim.  The Board notes that, in Rice v. Shinseki, the 
Court recently held that a TDIU claim cannot be considered 
separate and apart from an increased rating claim.  See Rice 
v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009) (per 
curiam).  Instead, the Court held that a TDIU claim is an 
attempt to obtain an appropriate rating for a service-
connected disability.  The Court also found in Rice that, 
when entitlement to a TDIU is raised during the adjudicatory 
process of the underlying disability, it is part of the claim 
for benefits for the underlying disability.  In light of 
Rice, the Board remands the Veteran's TDIU claim to the RO 
for adjudication.

In December 2006, the Veteran notified VA that she had moved 
to the jurisdiction of the RO in Boise, Idaho.  That facility 
has jurisdiction over this appeal.

The claims of service connection for a chronic left jaw 
disability and for chronic allergic rhinitis, the claim for 
an initial rating greater than 30 percent for PTSD, and the 
claim of entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on her 
part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected recurrent urinary tract 
infections with pyelonephritis are not compensably disabling 
and her prior urinary tract infection appears to have been 
resolved.
 
3.  Prior to March 22, 2007, the Veteran's service-connected 
migraine headaches were manifested by, at worst, three to 
four debilitating headaches per year.

4.  Effective March 22, 2007, the Veteran's service-connected 
migraine headaches have been manifested by, at worst, two to 
three prostrating headaches a month in the prior 12 months.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
recurrent urinary tract infections with pyelonephritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 
(DC) 7504 (2008).

2.   The criteria for an initial compensable rating for 
migraine headaches prior to March 22, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.124a, DC 8100 (2008).

3.  The criteria for a 30 percent rating, and no more, 
effective March 22, 2007, for migraine headaches have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.124a, DC 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in February and July 2005, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete her claims, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit evidence relating her claimed disabilities to 
active service.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support assigning an initial compensable rating for 
service-connected recurrent urinary tract infections with 
pyelonephritis.  By contrast, the evidence supports assigning 
an initial 30 percent rating for service-connected migraine 
headaches effective March 22, 2007.  Thus, any failure to 
develop these claims under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's higher initial rating claims for recurrent 
urinary tract infections with pyelonephritis and for migraine 
headaches are "downstream" elements of the RO's grant of 
service connection for these disabilities in the currently 
appealed rating decision.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  As noted above, in 
February and July 2005, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
these claims, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that, except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim: (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Accordingly, and in light of the Supreme Court's recent 
decision in Sanders, the Board finds that any failure to 
satisfy the duty to notify is not prejudicial.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's higher initial rating claim for recurrent urinary 
tract infections with pyelonephritis is being denied, and 
because the higher initial rating claim for migraine 
headaches is being granted to 30 percent effective March 22, 
2007, any question as to the appropriate disability rating or 
effective date is moot.  See Dingess, 19 Vet. App. at 473.  
And any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issues of 
service connection for recurrent urinary tract infections 
with pyelonephritis and for migraine headaches, and because 
the Veteran's higher initial rating claims are being denied 
in this decision, the Board finds no prejudice to the Veteran 
in proceeding with the present decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the 
United States Court of Appeals for Veterans Claims (Court) 
held that, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The appeal for higher initial 
ratings for recurrent urinary tract infections with 
pyelonephritis and for migraine headaches originates, 
however, from the grant of service connection for these 
disabilities.  Consequently, Vazquez-Flores is inapplicable.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which addressed the 
current nature and severity of his service-connected 
recurrent urinary tract infections with pyelonephritis and 
service-connected migraine headaches.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that her service-connected recurrent 
urinary tract infection with pyelonephritis and service-
connected migraine headaches are more disabling than 
currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected recurrent urinary tract 
infections with polynephritis currently are evaluated as zero 
percent disabling (non-compensable)  under 38 C.F.R. 
§ 4.115b, DC 7504 (chronic polynephritis).  See 38 C.F.R. 
§ 4.115b, DC 7504 (2008).  DC 7504 provides that chronic 
polynephritis will be rated as renal dysfunction or urinary 
tract infection, whichever is predominant.  Because the 
Veteran's urinary tract infection is the predominant 
disability in this case, her service-connected urinary tract 
infections with polynephritis will be rated as urinary tract 
infection.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7504.  

Under 38 C.F.R. § 4.115a, a minimum 10 percent rating is 
assigned for urinary tract infections which require long-term 
drug therapy, 1-2 hospitalizations per year, and/or require 
intermittent intensive management.  A maximum 30 percent 
rating is assigned for urinary tract infections manifested by 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year) and/or 
requiring continuous intensive management.  Urinary tract 
infections manifested by poor renal function are to be rated 
as renal dysfunction.  See 38 C.F.R. § 4.115a (2008).

The Veteran's service-connected migraine headaches are 
evaluated as zero percent disabling (non-compensable) under 
38 C.F.R. § 4.124a, DC 8100.  See 38 C.F.R. § 4.124a, DC 8100 
(2008).

A zero percent rating is assigned under DC 8100 for less 
frequent attacks of migraine headaches.  A 10 percent rating 
is assigned for migraine with characteristic prostrating 
attacks averaging one in 2 months over the past several 
months.  A 30 percent rating is assigned for migraines with 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  A maximum 50 percent 
rating is assigned for migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Id.

The Veteran's service treatment records show that, at her 
enlistment physical examination in March 2002 prior to her 
entry on to active service in June 2002, clinical evaluation 
was normal except for scars on the chin and right knee, 
several tattoos, and mild thoracic scoliosis.  The Veteran 
denied any relevant history.

On outpatient treatment in July 2002, the Veteran complained 
of abdominal pain which had lasted for 1 day.  It was noted 
that the Veteran reported "that she may have a [urinary 
tract infection]."  The Veteran's urinalysis was negative.  

On February 11, 2004, the Veteran complained of pain on 
urination and pain in the right flank area which had lasted 
for 1 week.  She reported that she possibly had a kidney 
infection in the past.  She also reported that her pain was 
constant, a 6-7 out of 10 on a pain scale, and worsened on 
urinating.  She reported further that she experienced some 
discomfort in the left low back.  Objective examination 
showed that she appeared moderately uncomfortable.  There was 
moderate left flank tenders in her back on percussion.  The 
assessment was apparent lower urinary tract infection with 
possible early pyletis on left.

On February 12, 2004, the Veteran complained of right flank 
pain since the prior Sunday.  She reported that she recently 
had been diagnosed with a urinary tract infection.  She 
stated that she experienced burning on urination and chills.  
She denied experiencing any vaginal discharge.  Physical 
examination showed tenderness to palpation in the right lower 
quadrant of the abdomen and suprapubic area.  The Veteran's 
urinalysis was positive for nitrites.  The assessment was 
urinary tract infection with pyelonephritis.  

In June 2004, the Veteran complained of sudden onset nausea 
and vomiting the night before associated with headaches on 
the right side, photophobia, aches, fatigue, and malaise.  
Objective examination showed she was in moderate distress.  
There was no nuchal rigidity or any fever.  The Veteran's 
fundi were normal.  The neurological examination was non-
focal.  The assessment included headaches.

In October 2004, the Veteran complained of a possible kidney 
infection.  She also complained of dysuria and frequent 
hematuria.  It was noted that the Veteran stated that she 
experienced left flank pain.  She reported a history of 3-
4 urinary tract infections with pyelonephritis in the past.  
She denied any vaginal bleeding and reported experiencing a 
white discharge.  A history of chlamydia in 2002 was noted.  
Physical examination showed she appeared uncomfortable, 
tenderness to palpation in the right upper quadrant of the 
abdomen, and no rebound/guarding.  A computerized tomography 
(CT) scan showed a 2 millimeter (mm) kidney stone in the left 
ureter.  The Veteran's urinalysis showed blood in the urine.  
There were no signs of a urinary tract infection.  The 
assessment was nephrolithiasis.

A copy of the Veteran's separation physical examination was 
not available for review.

The post-service medical evidence shows that, on VA 
examination in May 2005, the Veteran's complaints included 
recurrent urinary tract infections and headaches.  She 
reported that she had been treated "at least 6-7" times for 
urinary tract infections, including two infections which 
began during basic training.  The Veteran denied experiencing 
any urinary tract infections since service.  She described 
her headaches as associated with eye ball pain.  She reported 
that her headaches were 5-6/10 on a pain scale.  It was noted 
that the Veteran reported experiencing "debilitating 
headaches with associated visual changes and sensitivity to 
light and sounds, nausea, [and] vomiting about 3-4 times [a] 
year."  The Veteran also reported that, during flare-ups of 
headaches, her pain was 10/10.  The VA examiner reviewed the 
Veteran's claims file, including her service treatment 
records.  The Veteran currently was a full-time student.  

Physical examination in May 2005 showed a normocephalic and 
atraumatic head.  Neurological examination showed intact 
cranial nerves, a steady gait without assistance, normal 
reflexes, and intact peripheral nerves and sensation.  A 
computerized tomography (CT) scan of the Veteran's kidney 
showed no evidence of renal, ureteral, or bladder calculi, 
and bilateral fluid adnexal masses which "could represent 
ovarian cysts."  The VA examiner stated that the Veteran's 
"major disabilities" included migraine headaches although 
it was noted that the Veteran only reported experiencing 
"about 3-4 debilitating migraines a year."  The diagnoses 
included a history of recurrent urinary tract infections, 
currently resolved, and migraine headaches.

On VA genitourinary examination in March 2007, the Veteran's 
complaints included intermittent monthly episodes of 
nephrolithiasis.  The VA examiner reviewed the Veteran's 
claims file, including his service treatment records.  It was 
noted that the Veteran first was diagnosed with 
nephrolithiasis in October 2004.  The Veteran described her 
monthly episodes as consisting of flank pain and dysuria.  It 
also was noted that the Veteran had reported to an emergency 
room twice for pain control and rehydration secondary to 
kidney stones.  There was no history of genitourinary trauma, 
neoplasm, or general systemic symptoms due to genitourinary 
disease.  It was noted further that the Veteran's urinary 
symptoms were urgency, dysuria, hematuria, and renal colic 
which had occurred 5-6 times in the past 12 months.  There 
was no urinary leakage.  Although it also was noted that the 
Veteran had a history of recurrent urinary tract infections, 
she had not been hospitalized and drainage had not been 
required in the past 12 months.  The duration of treatment 
for the Veteran's urinary tract infection in the past 
12 months had been less than one month.  No intensive 
management had been required.  There was no history of 
obstructed voiding (urinary retention).  The VA examiner 
noted that the Veteran had been advised to drink 4 liters of 
water a day to treat her urinary tract stones.  No invasive 
or non-invasive procedures had been required in the past 
12 months.  There was no history of renal dysfunction, renal 
failure, acute nephritis, hydronephrosis, or cardiovascular 
symptoms.  It was noted that the Veteran was a full-time 
student.  She reported that she had missed 3 days of school 
in the past year due to severe pain.

Physical examination in March 2007 showed no abdominal or 
flank tenderness, normal perineal sensation, and no 
peripheral edema.  There was a normal examination of the 
bladder, anus and rectal walls, and urethra.  The VA examiner 
noted that the Veteran experienced intermittent pain and 
dysuria.  This examiner also noted that the Veteran had 
reported a history of two episodes of nephrolithiasis and 
"frequent episodes of passing smaller stones."  This 
examiner noted further that, when the Veteran had a kidney 
stone, she was completely incapacitated and unable to go to 
school or to care for her child.  The diagnosis was 
nephrolithiasis.

On VA miscellaneous neurological disorders examination on 
March 22, 2007, the Veteran complained of frequent migraine 
headaches which occurred two or three times a month.  She 
stated that her headaches "usually start with blurred vision 
and progress to a left side retroorbital pain."  The Veteran 
also stated that she experienced nausea, photophobia, and 
hyperacusis.  She stated further that her headaches lasted 
from three to five hours.  The VA examiner reviewed the 
Veteran's claims file, including her service treatment 
records.  This examiner noted that the Veteran had 
experienced headaches two to three times a month in the past 
12 months but had not treated this problem with continuous 
medication.  This examiner also noted that most of the 
Veteran's migraine headache attacks were prostrating and 
lasted for hours.  Physical examination showed normal 
strength, muscle tone and bulk, normal sensation, intact 
cranial nerves, and normal reflexes.  Fundoscopic and 
cerebellar examinations were normal.  There was no evidence 
of chorea.  The VA examiner noted that, when the Veteran 
experienced a migraine, she was incapacitated.  This examiner 
also stated that the Veteran "has to arrange child care for 
her 11 month old and lie in a dark room until her headache 
resolves."  This examiner noted further that the Veteran's 
headaches caused her to miss school.  The diagnosis was 
migraine headaches.

On VA examination in May 2007, no complaints were noted.  The 
VA examiner reviewed the Veteran's claims file, including her 
service treatment records.  This examiner noted that the 
Veteran first passed a kidney stone in October 2005 during 
active service.  The Board notes that the reference to 
"October 2005" may be a typographical error as the Veteran 
first passed a kidney stone in October 2004 while she was on 
active service; she had been discharged from active service 
by October 2005.  The Veteran also had passed a kidney stone 
in October 2006.  A CT scan showed a tiny 1 millimeter (mm) 
non-obstructing calculus in the mid-portion of the left 
kidney.  The VA examiner opined that it was less likely than 
not that this renal calculus was causing any current symptoms 
or that it had caused any prior symptoms because it had not 
entered the ureter.  The diagnosis was asymptomatic, non-
obstructing left renal calculus.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
for recurrent urinary tract infections with pyelonephritis.  
The Veteran's service treatment records show that she was 
diagnosed as having a urinary tract infection with 
pyelonephritis in February 2004.  She also was diagnosed as 
having a kidney stone in October 2004.  At that time, there 
were no signs of a urinary tract infection.  VA examination 
in May 2005 showed only a history of urinary tract infection 
which had been resolved.  This appears to be the basis for 
the zero percent (non-compensable) rating currently assigned 
for service-connected recurrent urinary tract infections with 
pyelonephritis under DC 7504.  See 38 C.F.R. §§ 4.115a, 
4.115b, DC 7504 (2008). 

The remaining medical evidence shows that, although the 
Veteran experiences recurrent kidney stones, these stones do 
not cause any symptoms of urinary tract infection.  The VA 
examiner noted in March 2007 that the Veteran had reported a 
history of two episodes of nephrolithiasis and "frequent 
episodes of passing smaller stones."  Although it also was 
noted on VA examination in March 2007 that the Veteran had a 
history of recurrent urinary tract infections, she had not 
been hospitalized and drainage had not been required in the 
past 12 months.  The duration of treatment for the Veteran's 
urinary tract infection in the past 12 months had been less 
than one month.  No intensive management had been required.  
There was no history of obstructed voiding (urinary 
retention).  No invasive or non-invasive procedures had been 
required in the past 12 months.  There was no history of 
renal dysfunction, renal failure, acute nephritis, 
hydronephrosis, or cardiovascular symptoms.  Following VA 
examination in May 2007, the VA examiner opined that it was 
less likely than not that this renal calculus was causing any 
current symptoms or that it had caused any prior symptoms 
because it had not entered the ureter.  Accordingly, absent 
evidence of urinary tract infections which require long-term 
drug therapy, 1-2 hospitalization per year, and/or 
intermittent intensive management (i.e., a 10 percent rating 
for urinary tract infections under DC 7504), the Board finds 
that the criteria for an initial compensable rating for 
recurrent urinary tract infections with pylonephritis have 
not been met.  Id.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for an initial compensable 
rating prior to March 22, 2007, for migraine headaches.  The 
medical evidence shows that, prior to that date, the 
Veteran's service-connected migraine headaches were not 
compensably disabling.  See 38 C.F.R. § 4.124a, DC 8100 
(2008).  The Veteran was diagnosed as having migraine 
headaches in June 2004 while she was on active service.  
Following service separation, on VA examination in May 2005, 
the Veteran complained of headaches associated with eyeball 
pain.  Her headaches were 5-6/10 on a pain scale and 
associated with visual changes, nausea, and vomiting 3-
4 times a year.  She stated that she also experienced flare-
ups which were 10/10 on a pain scale.  Neurological 
examination essentially was within normal limits.  The VA 
examiner concluded that the Veteran experienced debilitating 
headaches only three to four times a year.  Absent evidence 
that the Veteran experienced characteristic prostrating 
attacks of migraine headaches averaging one in two months 
over the past several months (i.e., a 10 percent rating under 
DC 8100), the Board finds that the criteria for an initial 
compensable rating prior to March 22, 2007, for migraine 
headaches have not been met.  See 38 C.F.R. § 4.124a, DC 8100 
(2008).

The Board also finds that the Veteran is entitled to an 
initial 30 percent rating for migraine headaches effective 
March 22, 2007.  On VA miscellaneous neurological disorders 
examination on March 22, 2007, the Veteran complained of 
frequent migraine headaches which occurred two or three times 
a month.  The Veteran stated that she experienced nausea, 
photophobia, and hyperacusis.  She also stated that her 
headaches lasted from three to five hours.  The VA examiner 
reviewed the Veteran's claims file, including her service 
treatment records.  This examiner noted that the Veteran had 
experienced headaches two to three times a month in the past 
12 months.  This examiner also noted that most of the 
Veteran's migraine headache attacks were prostrating and 
lasted for hours.  Physical examination showed normal 
strength, muscle tone and bulk, normal sensation, intact 
cranial nerves, and normal reflexes.  Fundoscopic and 
cerebellar examinations were normal.  There was no evidence 
of chorea.  The VA examiner noted that, when the Veteran 
experienced a migraine, she was incapacitated.  This examiner 
also stated that the Veteran "has to arrange child care for 
her 11 month old and lie in a dark room until her headache 
resolves."  This examiner noted further that the Veteran's 
headaches caused her to miss school.  The diagnosis was 
migraine headaches.  There is no evidence that the Veteran's 
service-connected migraine headaches have resulted in severe 
economic inadaptability, however.  The Veteran currently is a 
full-time student, although her headaches cause her to miss 
school.  Given the medical evidence of characteristic 
prostrating attacks of migraine headaches occurring on an 
average once a month over the past several months since 
March 22, 2007, the Board finds that the criteria have been 
met for an initial 30 percent rating effective March 22, 
2007, for migraine headaches.  Id.

The evidence of record from the day the Veteran filed these 
claims to the present also supports the conclusion that she 
is not entitled to additional increased compensation for her 
service-connected disabilities at any other time within the 
appeal period.

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  It appears that the Veteran currently 
is a full-time student and is not employed.  On VA 
genitourinary examination in March 2007, the VA examiner 
noted that, when the Veteran had a kidney stone, she was 
completely incapacitated and unable to go to school or to 
care for her child.  On VA neurological examination on 
March 22, 2007, a different VA examiner noted that, when the 
Veteran experienced a migraine, she was incapacitated.  This 
VA examiner also stated that the Veteran "has to arrange 
child care for her 11 month old and lie in a dark room until 
her headache resolves."  This examiner noted further that 
the Veteran's headaches caused her to miss school.  Thus, the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board finds 
that there has been no showing by the Veteran that her 
migraine headaches have resulted in marked interference with 
her work as a full-time student or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable rating for recurrent 
urinary tract infections with pyelonephritis is denied.

Entitlement to an initial compensable rating prior to 
March 22, 2007, for migraine headaches is denied.

Entitlement to an initial 30 percent rating, and no higher, 
effective March 22, 2007, for migraine headaches is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The Veteran also contends that she incurred a left jaw 
disability and chronic allergic rhinitis during active 
service.

As noted, at her enlistment physical examination in March 
2002, clinical evaluation was normal except for scars on the 
chin and right knee, several tattoos, and mild thoracic 
scoliosis.  The Veteran denied any relevant history.  She 
stated that she had no known allergies and was in good 
health.

On a Post-Deployment Health Assessment dated in July 2003, 
the Veteran stated that she had served in Kuwait and in Iraq 
beginning in April 2003.  She reported that she experienced a 
chronic cough while deployed.  The Veteran denied 
experiencing direct combat.

On a Post-Deployment Health Assessment dated in August 2003, 
the Veteran denied experiencing a chronic cough during her 
recent deployment to Kuwait and Iraq.  

In March 2004, the Veteran's complaints included left sided 
jaw pain which had lasted for several days.  She reported 
that she also had sinus congestion and was not sure whether 
her jaw pain was related to her sinus congestion.  Objective 
examination showed tenderness to palpation in the bilateral 
maxillary sinuses, tenderness to palpation over the left 
temporomandibular joint (TMJ), a clear pharynx, and a clear 
chest to auscultation.  The assessment included sinusitis and 
possible TMJ.

The post-service medical evidence shows that, on VA 
examination in May 2005, the Veteran's complaints included 
recurrent left side jaw pain and recurrent sinusitis.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran reported that she had 
been treated with Flonase while stationed stateside and her 
allergies worsened after she returned from Iraq.  "She 
estimates that she was treated on several occasions for acute 
sinusitis or bronchitis with antibiotic treatment."  She 
also reported experiencing chronic post-nasal drip, 
congestion, and watery eyes.  She stated that her last sinus 
infection had occurred "last year" when she was prescribed 
antibiotics and Flonase just prior to her discharge from 
service.  The Veteran also stated that she experienced 
congestion, a slight fever, nausea, fatigue, dizziness, and 
"plugged ears" when she experienced a sinus infection.  The 
Veteran stated further that she currently had "a lot of 
nasal congestion and some mild frontal and maxillary 
congestion."  She also reported that she experienced left 
jaw pain "about once a week associated with a popping pain 
that radiates up into the left ear."  

Physical examination in May 2005 showed tenderness to 
palpation of the frontal and maxillary sinuses, patent nares 
with no flares, moist mucosa, and normal pink turbinates.  
The Veteran's lungs were clear to auscultation bilaterally.  
X-rays of the left TMJ showed well formed and pneumatized 
paranasal sinuses with the exception of aplastic frontal 
sinuses.  The nasal septum projected midline.  The mastoid 
air cells and sella were normal.  There was a linear metallic 
density projecting over the angle of the mandible on lateral 
view which was not well visualized.  There was a tiny linear 
4 millimeter (mm) metallic foreign body projecting in the 
left mandible of uncertain clinical significance.  The 
radiologist's impression was no fracture and aplastic frontal 
sinuses.  The diagnoses included chronic allergic rhinitis 
with aplastic frontal sinuses and TMJ.

Because the Veteran was treated for her claimed left jaw 
disability and chronic allergic rhinitis during active 
service and within the first post-service year, and because 
the May 2005 VA examiner did not address whether either the 
Veteran's current chronic allergic rhinitis or her TMJ were 
related to active service, the Board finds that, on remand, 
the Veteran should be scheduled for an updated VA examination 
which addresses the contended causal relationship between 
these disabilities and active service.

The Veteran contends further that her service-connected PTSD 
is more disabling than currently evaluated.

On VA outpatient treatment in May 2007, the Veteran reported 
that "she attempted suicide by overdosing on her psychiatric 
medications.  [The Veteran] states she was hospitalized in an 
inpatient unit for 2 days."  The Veteran dated this 
inpatient hospitalization to "a few months prior to court 
case for military sexual assault and a month after her 
husband left her."  Although the precise dates of the 
Veteran's inpatient hospitalization are not clear from her 
May 2007 statements to the VA examiner, a review of the 
claims file shows that records of this inpatient 
hospitalization have not been obtained.  Given the Veteran's 
May 2007 statements concerning an inpatient psychiatric 
hospitalization, on remand, the RO/AMC should contact the 
Veteran and request that she identify these records so that 
an attempt can be made to obtain them.

Finally, as noted in the Introduction, the Veteran has filed 
a TDIU claim and the RO has not adjudicated this claim in the 
first instance.  In light of the Court's recent decision in 
Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009) 
(per curiam), this Veteran's TDIU claim also is remanded to 
the RO/AMC.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and her service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated her for a chronic left jaw 
disability, chronic allergic rhinitis, 
and/or PTSD since her separation from 
active service.  Specifically, ask the 
Veteran to identify where she was 
hospitalized as an inpatient for 2 days 
following a suicide attempt as described 
on VA outpatient treatment in May 2007.  
Obtain outstanding VA treatment records 
that have not been associated with the 
claims file already.  Once signed releases 
are received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Schedule the Veteran for appropriate 
examinations to determine the current 
nature and etiology of her chronic left 
jaw disability and chronic allergic 
rhinitis.  The claims file must be 
provided to the examiner(s) for review.

For the chronic left jaw disability, based 
on the results of the Veteran's physical 
examination and a review of the claims 
file, the examiner should opine whether it 
is at least as likely as not (i.e., a 
50 percent or greater probability) that a 
chronic left jaw disability, if shown, is 
related to active service or any incident 
of such service.

For the chronic allergic rhinitis, based 
on the results of the Veteran's physical 
examination and a review of the claims 
file, the examiner should opine whether it 
is at least as likely as not (i.e., a 
50 percent or greater probability) that 
chronic allergic rhinitis, if shown, is 
related to active service or any incident 
of such service.

3.  Thereafter, readjudicate the claims of 
service connection for a chronic left jaw 
disability and for chronic allergic 
rhinitis, the claim for an initial rating 
greater than 30 percent for PTSD, and the 
TDIU claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


